                                           Case 5:20-cv-03780-BLF Document 14 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         SAM SOHN,
                                   8                                                        Case No. 20-cv-03780-BLF
                                                        Plaintiff,
                                   9                                                        ORDER ADOPTING REPORT AND
                                                 v.                                         RECOMMENDATION; DISMISSING
                                  10                                                        FIRST AMENDED COMPLAINT WITH
                                         CALIFORNIA HOUSING FINANCING                       LEAVE TO AMEND; AND GRANTING
                                  11     AGENCY, et al.,                                    PLAINTIFF’S REQUEST FOR
                                                                                            EXTENSION OF TIME TO FILE
                                  12                    Defendants.                         SECOND AMENDED COMPLAINT
Northern District of California
 United States District Court




                                  13                                                        [Re: ECF 10]

                                  14

                                  15          The Court has reviewed the Report and Recommendation (“R&R”) of Magistrate Judge
                                  16   Virginia K. DeMarchi, recommending that the Court dismiss Plaintiff’s first amended complaint

                                  17   with leave to amend. See R&R, ECF 10. The Court finds the R&R to be correct, well-reasoned

                                  18   and thorough. In particular, the Court agrees with Judge DeMarchi’s conclusion that Plaintiff’s

                                  19   sole claim for relief, asserted under 42 U.S.C. § 1985, fails to state a claim upon which relief may

                                  20   be granted. The Court also agrees with Judge DeMarchi’s recommendation that Plaintiff be

                                  21   granted an opportunity to amend her § 1985 claim.

                                  22          Judge DeMarchi extended Plaintiff’s deadline for objecting to the R&R until January 29,

                                  23   2021 in light of Plaintiff’s pro se status and the COVID-19 public health emergency. See R&R at

                                  24   6. On January 15, 2021, Plaintiff filed a document titled, “Requesting Extension of Time to File

                                  25   the Objection and to File Second Amended Complaint” (“Request for Extension”). Request for

                                  26   Extension, ECF 13. Plaintiff seeks an extension of 120 days to “file objection and to file the

                                  27   second amended complaint.” Id. Plaintiff states that the requested extension is necessary because

                                  28   English is her second language, she wishes to locate an attorney, and she is disabled. Id.
                                           Case 5:20-cv-03780-BLF Document 14 Filed 01/25/21 Page 2 of 2




                                   1           The Court construes Plaintiff’s Request for Extension as a timely response to the R&R.

                                   2   Because Plaintiff’s wish to file a second amended complaint is consistent with the R&R, and

                                   3   because the Court finds the R&R to be correct and well-reasoned, the Court hereby ADOPTS the

                                   4   R&R in full, and DISMISSES the first amended complaint WITH LEAVE TO AMEND. Leave

                                   5   to amend is limited to the defects in the § 1985 claim pled in the first amended complaint.

                                   6   Plaintiff may not add new claims or parties without first obtaining leave of the Court.

                                   7           The Court GRANTS Plaintiff’s request for a 120-day extension of time to file a second

                                   8   amended complaint. Plaintiff’s second amended complaint must be filed on or before May 25,

                                   9   2021.

                                  10           The Court notes that Judge DeMarchi encouraged Plaintiff to contact the Court’s Federal

                                  11   Pro Se Program for assistance. This Court also encourages Plaintiff to contact the Program.

                                  12   Information regarding the Program can be found at https://www.cand.uscourts.gov/pro-se-
Northern District of California
 United States District Court




                                  13   litigants/the-federal-pro-se-program-at-the-san-jose-courthouse/. The Program currently does not

                                  14   hold in-person appointments but continues to assist self-represented litigants through telephone

                                  15   appointments, Monday to Thursday, 9:00 am to 4:00 pm. Appointments may be scheduled by

                                  16   calling (408) 297-1480.

                                  17                                                  ORDER

                                  18           Accordingly, the Court ORDERS the following:

                                  19           (1)    The R&R issued by Judge DeMarchi is ADOPTED in full.

                                  20           (2)    Plaintiff’s first amended complaint is DISMISSED WITH LEAVE TO AMEND.

                                  21                  Leave to amend is limited to the defects in the § 1985 claim pled in Plaintiff’s first

                                  22                  amended complaint. Plaintiff may not add new claims or parties without first

                                  23                  obtaining leave of the Court.

                                  24           (3)    Plaintiff’s request for a 120-day extension of time to file a second amended

                                  25                  complaint is GRANTED. Plaintiff’s second amended complaint must be filed on

                                  26                  or before May 25, 2021.

                                  27   Dated: January 25, 2021                         ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
                                                                                         2
